Exhibit 10.1 

 

LOAN AGREEMENT

 

US $5,800,000 March 12, 2014

 

This Loan Agreement (“Agreement”) is entered into as of the date set forth above
between Star Scientific, Inc., a Delaware corporation with a place of business
at 4470 Cox Road, Suite 110, Glen Allen, Virginia 23060 (the “Company”), and
John Joseph McKeon, an individual with an address at 15A Golf Village, Key
Largo, FL 33037 (in his personal capacity, “Lender”).

 

Intending to be legally bound hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.          ADVANCES AND TERMS OF PAYMENT.

 

1.1             Advances.

 

Lender shall at any time and from time to time during the Term make loans to the
Company in accordance with the terms and conditions hereof (“Advances”), at the
discretion of the Company’s Chief Executive Officer or Chief Financial Officer
to meet the ongoing financial needs of the Company, in accordance with Section
1.2 below. The aggregate outstanding principal amount of all Advances during the
Term shall not exceed Five Million and Eight Hundred Thousand Dollars
($5,800,000) (the “Maximum Advance Limit”). The Company may not re-borrow
Advances hereunder after repayment of such Advances, unless otherwise consented
to by Lender in writing. Lender has on the date hereof sufficient liquid funds
equal to the Maximum Advance Limit, and Lender will maintain liquid funds to be
used for the Advances equal to the Maximum Advance Limit (less any then
outstanding Advances) during the Term. All Advances are subject to the terms and
conditions set forth herein, including the limitations set forth in Section 1.6.

 

1

 

 

1.2           Criteria for Making Advances.

 

(a) Each Advance made by Lender to the Company shall be in increments of One
Million and Two Hundred Fifty Thousand Dollars ($1,250,000), and the aggregate
amount of Advances during any thirty (30) calendar day period during the Term
shall not exceed One Million and Two Hundred Fifty Thousand Dollars
($1,250,000). The Company shall provide Lender with written notice (a “Draw
Request”) not less than ten (10), nor more than thirty (30), days in advance of
the date the Company intends to obtain an Advance (the “Draw Date”) together
with a written statement, in reasonable detail (subject to the limitations with
respect to material nonpublic information contained in the next sentence) , by
the Company’s Chief Executive Officer or Chief Financial Officer of the proposed
use of proceeds for such Advance and how such use of proceeds is reasonably
expected to advance the Company’s then current business plan in a cost efficient
manner (the “Use of Proceeds Statement”). The Use of Proceeds Statement shall
not contain any material non-public information unless the inclusion of such
material non-public information is expressly consented to by Lender in writing
(and Lender provides other documentation reasonably acceptable to the Company in
connection with the receipt of such material non-public information, including
without limitation an agreement to keep such information confidential and
refrain from trading in the Company’s securities on the basis of such
information). Notwithstanding the foregoing, any amounts available to be drawn
by the Company at the expiration of the Term may, with ten (10) calendar days
prior written notice to the Lender (“End of Term Notice”), be drawn at once by
the Company in a single Advance (an “End of Term Advance”), it being understood
that any End Of Term Advance shall be reduced by any Third Party Financing (as
defined below). The Company shall be permitted, with respect to an End of Term
Advance, to require Lender to immediately exercise its conversion rights
specified in Section 4 of this Agreement for the entire amount that is drawn by
the Company in such single Advance, and the Company shall specify in its End of
Term Notice the amount of such Advance and its intention to require Lender to
exercise such conversion rights. Notwithstanding the foregoing, Lender shall not
be required to exercise such conversion rights with respect to an End of Term
Advance if such exercise would cause the Ownership Cap (as defined below) to be
violated (it being understood that Lender would be required to exercise such
conversion rights up to an amount that is directly below such Ownership Cap, if
the Company were to so specify). Any amounts not converted by Lender with
respect to an End of Term Advance may, at the election of the Company, be repaid
in cash or remain outstanding. The Company shall be required to provide Lender
with a separate Draw Request with respect to each Advance. The Use of Proceeds
Statement shall be based on the reasonable beliefs of the Company’s Chief
Executive Officer or Chief Financial Officer and shall not be construed as a
guarantee. The Company shall have no duty to update the Use of Proceeds
Statement (provided, however, that any Use of Proceeds Statement following the
initial Use of Proceeds Statement shall identify, in reasonable detail, how the
use of proceeds were deployed by the Company with respect to the immediately
preceding Draw Request submitted by the Company). Lender shall have five (5)
business days after receipt of the Use of Proceeds Statement to make a
non-binding suggestion of commercially reasonable changes to the Company’s
proposed use of proceeds that are consistent with the Company’s current business
plan. The Company shall reasonably and in good faith consider incorporating such
proposed changes into its proposed use of proceeds; provided, however, that
acceptance of such proposed changes by the Company shall not be a condition
precedent to Lender’s obligation to make the Advance. Upon receipt of a Draw
Request, Lender shall provide, or cause to be provided, the Advance referenced
in the Draw Request to the Company by wire transfer of readily available funds
on or before the Draw Date. Notwithstanding the foregoing, if the Company
consummates third party financing during the Term (“Third Party Financing”),
then Lender’s obligation to provide any Advances thereafter, equal to the amount
of such third party equity financing obtained by the Company, shall (on a dollar
for dollar basis) become at the discretion of Lender. Lender’s obligation to
provide any Advance to the Company is conditioned upon the representations and
warranties of the Company contained in Section 6 being true in all material
respects on the Draw Date of the Advance. Any of the foregoing Draw Request
notices and requirements and borrowing limitations may be waived by Lender in
writing.

 

(b) If, during the Term, the Company raises Third Party Financing in an amount
equal to or greater than the Maximum Advance Limit, then the Company shall be
permitted, upon thirty (30) days written notice to Lender, to terminate this
Agreement, subject to Lender’s rights and obligations hereunder, including
(without limitation) Lender’s conversion rights set forth in Section 4, Lender’s
rights with respect to the Warrants under Section 5 and Lender’s right to the
payment of principal and interest.

 

2

 



1.3           Interest.

 

Interest shall accrue on the unpaid principal amount of any outstanding Advances
at the lesser of (a) three (3%) percent per annum or (b) the maximum rate
permitted by applicable law. Interest shall be computed on the basis of the
number of days elapsed from the date of the advance and a year of 365 days.
Accrued interest on any outstanding Advances will be paid in arrears by the
Company on a calendar quarterly basis on the first day of April, July, October
and January of each calendar year (or if such day does not fall on a business
day, the next business day) or at the time of repayment of such Advances,
whichever occurs earlier as set forth in the Note.

 

1.4           Evidence of Advances.

 

Each Advance will be evidenced by an unsecured promissory note in the form
attached hereto as Exhibit A executed by the Company and payable to Lender on
the Draw Date (a “Note”). If the Company voluntarily grants a security interest
(other than a purchase money security interest or a mortgage loan) to any third
party for indebtedness first incurred by the Company (other than purchase money
indebtedness or mortgage loans) during the Term, then the Company shall also
grant to Lender a security interest on identical security terms given to, and on
a pari passu basis with, such third party. Lender shall and the Company shall
act reasonably and on market terms in connection with any inter-creditor lien
agreement requested by such other lien holder. The Company shall not otherwise
be restricted from incurring any indebtedness, raising any capital or granting
any security interest during the Term.

 

1.5            Documentation.

 

The Company shall maintain accurate and complete books and records regarding
each Advance and accrued interest thereon which shall be reasonably available to
Lender upon reasonably notice to the Company (and subject to the Company’s
obligations with respect to any material non-public information contained in
such books and records). Lender shall provide such further documentation
relating to this Agreement as may be reasonably requested by the Company’s
management and/or its Board of Directors or any committee thereof.

 

1.6           Certain Restrictions on Advances

 

The parties acknowledge that, on or about the date hereof, the Company is
entering into various third party financing arrangements pursuant to the
agreements described on Schedule 1.6. (the “Concurrent Financing”) separate and
apart from the transactions contemplated by this Agreement. Concurrent Financing
for all purposes of this Agreement shall also include any exercise of warrants
outstanding on the date hereof that occurs within sixty (60) days from the date
hereof). The Company shall not be permitted to request any Advance until such
time as no more than Two Million Dollars ($2,000,000) of the proceeds raised by
the Company in the Concurrent Financing remains to be spent or otherwise used by
the Company. Either the Company’s Chief Executive Officer or Chief Financial
Officer shall confirm in writing to the Lender that the condition specified in
the immediately preceding sentence has been met, after which such time the
Company shall be permitted to request an Advance pursuant to the terms and
conditions contained in this Agreement.

 

3

 

 

1.7           Lender Participation in Equity Financings

 

(a) For a period two (2) years following the date hereof, the Lender shall have
the option and right (but not the obligation) to participate in any Equity
Issuance at the same price and the same terms and conditions as offered to other
investors in the Equity Issuance (other than any Equity Issuance pursuant to the
Concurrent Financing) that results in net proceeds to the Company, provided that
the Lender’s right to participation in any such Equity Issuance shall not exceed
the Pro Rata Portion. The Company agrees to use its reasonable best efforts to
take any and all action, or to cause such action to be taken, as is necessary or
appropriate to allow the Lender to fully participate in any Equity Issuance in
accordance with the provisions of this Agreement. “Equity Issuance” means any
issuance, sale or placement of stock of the Company, and any issuance, sale or
placement of any other securities of the Company that are convertible or
exchangeable into stock of the Company. However, the following issuances will
not be considered an Equity Issuance: (1) any issuance of stock pursuant to an
exercise of an award under the Company’s equity incentive plans, (2) any
issuance of stock pursuant to current or future compensation arrangements, (3)
any issuance as consideration for an acquisition, or (4) any issuance of shares
upon the conversion of warrants outstanding on the date hereof. “Pro Rata
Portion” means with respect to Lender at a given time and with respect to a
given Equity Issuance, the aggregate dollar value of shares of common stock,
other capital stock or other securities to be issued, sold or placed in the
Equity Issuance equal to the product of (I) the dollar amount resulting from the
product of (a) the aggregate dollar value of shares of common stock, other
capital stock or other securities proposed to be issued, sold or placed in the
Equity Issuance, multiplied by (b) fifty percent (50%), and (II) zero percent
(0)% (such zero percent (0%) being referred to as the “Execution Date
Multiplier”). In the event that, on the date that definitive documents are
executed with respect to any Equity Issuance, there are outstanding Notes
representing Advances under this Agreement, then the Execution Date Multiplier
shall be increased to reflect Investor’s participation in the Concurrent
Financing as if such Advances were outstanding on the date hereof.

 

(b) In the event the Company proposes to undertake an Equity Issuance, the
Company shall promptly give the Lender prior written notice of its intention,
describing the type of equity interests, the price at which such securities are
proposed to be issued (or, in the case of an underwritten or privately placed
offering in which the price is not known at the time the notice is given, the
method of determining the price and an estimate thereof), the timing of such
proposed Equity Issuance and the general terms and conditions upon which the
Company proposes to effect the Equity Issuance. The Lender shall have five (5)
Business Days (or, if the Company expects that the proposed Equity Issuance will
be effected in less than five (5) business days, such shorter period, that shall
be as long as practicable, as may be required in order for the Lender to
participate in such proposed Equity Issuance) from the date the Lender receives
notice of the proposed Equity Issuance to elect to purchase up to his Pro Rata
Portion of such Equity Issuance for the consideration and upon the terms
specified in the notice provided by the Company pursuant to this Section 1.7 by
giving written notice to the Company and stating therein the quantity of equity
interests to be purchased. Any such notice shall be irrevocable; provided,
however, that if the Equity Issuance does not occur within thirty (30) business
days following such notice and the terms of the Equity Issuance are materially
modified, then the Lender will be provided the opportunity to similarly
participate on such modified terms (or decline to participate in such Equity
Issuance on such modified terms). Any purchase of Equity Interests by the Lender
pursuant to this Section 1.7 shall occur contemporaneously with, and be subject
to the same terms and conditions as, the closing of the sale of the Equity
Interests by the Company to the other parties.

 

4

 

 

(c)          Notwithstanding the foregoing, unless the Company consents, Lender
shall not be permitted to participate in any Equity Issuance at any level that
would require the Company to seek shareholder approval with respect to Lender’s
participation in the Equity Issuance or otherwise violate any rules and
regulations of the NASDAQ Global Market (and any participation by Lender, if
any, shall reasonably attempt to be structured so as not to require shareholder
approval or otherwise violate any rules or regulation of the NASDAQ Global
Market).

 

(d)          In the event that the Lender does not exercise the right set forth
in this Section 1.7 within the applicable period as set forth above, the Company
shall be permitted to sell the equity interests in respect of which such rights
were not exercised; provided, however, that if Lender does not exercise such
right and the Company materially modifies the terms and conditions of the Equity
Issuance, the Company shall use its commercially reasonable efforts to permit
Lender to participate in such Equity Issuance as specified in this Section 1.7
(it being understood Lender’s participation shall not be a condition precedent
to the Company’s ability to consummate such financing).

 

(e)          The Company shall have the right, in its sole discretion, at all
times prior to consummation of any proposed Equity Issuance giving rise to the
rights granted by this Section 1.7, to abandon, withdraw or otherwise terminate
such proposed Equity Issuance, without any liability to the Lender.

 

2.REPAYMENT OF OBLIGATIONS.

 

The Company’s repayment obligations of principal and interest hereunder shall be
set forth in the Note. Except in the event of a default by the Company with
respect to its payment obligations under any individual Note, Lender agrees that
he will not make any demand for, nor have any right to, repayment by the Company
of any Advances under such Note prior to the time specified in the applicable
Note. The decision regarding repayment of any Advances prior to the time
specified in the applicable Note shall be in the sole discretion of the
Company’s Chief Executive Officer or Chief Financial Officer, provided, however,
subject to the Company’s rights with respect to an End of Term Advance: (i) the
Company is not permitted to prepay any portion of the Note for which Lender is
prohibited or limited from converting the portion of the Note to be repaid as a
result of the Ownership Cap or any Blocker Provision included in any Warrant to
be issued at such conversion and (ii) the Company shall provide the Lender no
less twenty (20) calendar days advance notice of the Company’s intention to
prepay any of the Advances and, the Lender shall be permitted to exercise its
conversion rights set forth in Section 4 below. Any repayments shall first be
applied to outstanding interest and then to outstanding principal.

 

5

 



 

3.TERM.

 

The provisions of Sections 1.1 and 1.2 of this Agreement shall be effective as
of the date first set forth above and shall continue in full force and effect
for a term (the “Term”) ending on April 15, 2015.

 

4.CONVERSION OF ADVANCES TO EQUITY; SHARE VOTING RESTRICTIONS.

 

4.1          Conversion.

 

(a)          To the extent permitted by law and subject to Sections 4.1(b) and
4.2 below, Lender in his discretion may, at any time and from time to time prior
to repayment in full of any Advance under any Note (including after notice by
the Company of prepayment of any Advance), upon fifteen (15) calendar days
advance written notice (the “Conversion Notice”) to the Company, convert (a
“Conversion”) all or a portion of any outstanding Advances and, at the election
of the Company, accrued interest thereon (the “Converted Amount”) into
investment units in the Company (“Units”). Each such Unit shall consist of one
share of Common Stock, and one warrant to purchase one share of Common Stock
from the Company (the “Warrant”). Each Warrant shall (a) be exercisable for a
term of seven (7) years commencing six (6) months after the date of issuance of
such Warrant and (b) have an exercise price equal to $1.00. The Converted Amount
on the date of Conversion will convert pursuant to this Section 4 into such
number of shares of Common Stock and such number of Warrants that equals the
Converted Amount divided by $1.00, with any partial share and Warrant to
purchase a partial share that would result from such conversion calculation
rounded up to a whole share of Common Stock (collectively, the “Shares”). Any
Warrants issued to Lender under this Agreement shall be issued in substantially
the form attached hereto as Exhibit B to this Agreement. Once any Converted
Amount is converted to Shares and Warrants under this Section, the Maximum
Advance Limit shall be reduced dollar-for-dollar by the aggregate amount of the
Advances (excluding accrued interest) being converted, and the Converted Amount
(including accrued interest if applicable) will be extinguished, abated and
deemed to be repaid in full as of the date of the Conversion. The Company shall
reduce any shares of Common Stock reserved for issuance to Lender upon a
Conversion or exercise of the Warrants issued in connection with a Conversion in
proportion to the amount of any repayment.

 

(b)          Notwithstanding the foregoing, Lender shall only be permitted to
effect a Conversion into a number of Units that, after giving effect to such
Conversion, would not cause the Ownership Cap (as defined below) to be violated.
Any Warrant included as part of the Unit issuable in connection with any
Conversion, as described in Section 4.1(a) above, that, if exercised, would
violate the Ownership Cap, shall contain a provision (the “Blocker Provision”)
providing that such Warrant shall be exercisable only at such time, if any, when
the Ownership Cap would not be violated after giving effect to such exercise (a
“Blocked Warrant”). Any Unit that contains a Blocked Warrant shall be issued
proportionately such that Lender receives the maximum number of shares of Common
Stock and Warrants (other than Blocked Warrants) that will not violate the
Ownership Cap. By example only, if Lender desired to effect a Conversion for 10
Units (comprised of 10 shares of Common Stock and 10 Warrants), and that 15
shares of Common Stock was the maximum number of shares that could be issued to
Lender without Lender’s beneficial ownership violating the Ownership Cap (absent
any requisite shareholder approval, if applicable), Lender would be permitted to
effect a Conversion for 10 shares of Common Stock, 5 Warrants and 5 Blocked
Warrants (it being understood that such Blocked Warrants would be exercisable
only at such time, if any, when the Ownership Cap was not violated). No Blocked
Warrant will be included in the calculation of beneficial ownership for purposes
of determining the Ownership Cap for any Conversion.

 

6

 

 

4.2           Ownership Caps.

 

(a) The Company shall not issue to Lender any Warrants (other than Blocked
Warrants pursuant to Section 4.1(b) above) or shares of Common Stock under this
Agreement until such time when such shares (including shares issuable upon
exercise of the Warrants) proposed to be issued, when aggregated with all other
shares then owned beneficially (as calculated pursuant to (i) Section 13(d) of
the Securities Exchange Act of 1934 and Rule 13d-3 promulgated thereunder and
(ii) the rules and regulations of the NASDAQ Global Market) by the Lender would
not result in the beneficial ownership by the Lender of more than 9.99% of the
then issued and outstanding shares of Common Stock (the “Ownership Cap”),
without the prior written consent of Lender. The Ownership Cap shall be
appropriately adjusted for any stock dividend, stock split, reverse stock split
or similar transaction.

 

4.3           Registration Rights.

 

The Company and the Lender shall have the registration rights, duties and
obligations set forth on Exhibit C to this Agreement with respect to any shares
of Common Stock that become issuable to Lender pursuant to this Agreement upon a
Conversion or upon the exercise of Warrants (including the Warrants issuable to
Lender pursuant to Section 5 hereof).

 

4.4           Closing of Conversion.

 

The completion of a Conversion shall occur within five business days after the
receipt of the Conversion Notice by the Company (or upon such other day as the
Company and Lender shall agree), at the offices of the Company’s counsel. At the
closing, among other things, the Company shall issue to the Lender one or more
stock certificates (and, as applicable, Warrants or Blocked Warrant), registered
in the Lender’s name and address representing the shares of Common Stock.

 

4.5           Share Voting Restrictions.

 

Should this agreement or the issuance of shares of Common Stock in excess of the
Ownership Cap be sought as a result of any NASDAQ requirement, Lender shall not
be entitled to vote on any matter seeking such approval for this Agreement,
including without limitation any vote seeking approval for the Company to issue
shares of Common Stock to Lender in excess of the Ownership Cap. For
clarification, Lender and all shares of Common Stock issued as a result of
conversion shall be entitled to vote on all matters except those expressly
restricted hereby.

 

7

 

 

5.WARRANT ISSUANCE.

 

On the date of this Agreement as part of the consideration for the entry into
this Agreement, the Company shall issue Warrants to Lender for the purchase of
500,000 shares of Common Stock in substantially the form attached hereto as
Exhibit C. Each Warrant shall (a) be exercisable for a term of seven (7) years
commencing six (6) months after the date of this Agreement and (b) have an
exercise price equal to $1.00., All such Warrants are fully vested at issuance
and not subject to any vesting conditions or other contingencies. All such
Warrants are fully earned as of the date hereof and are not in any fashion
conditioned upon or subject to the Company requesting or receiving any Advances
under this Agreement. For the avoidance of doubt, no Warrant referred to in this
Section 5 will be deemed a Blocked Warrant, nor shall any such Warrant referred
to in this Section 5 contain a Blocker Provision.

 

6.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Lender as of the date of this
Agreement and as of each Draw Date:

 

6.1            Organization.

 

Each of the Company and its Subsidiaries (as defined in Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”)) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization. Each of the Company and its Subsidiaries has full power and
authority to own, operate and occupy its properties, to conduct its business as
presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would not have a material
adverse effect upon the financial condition or business, operations, assets or
prospects of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

 

6.2           Due Authorization.

 

The Company has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement, and has taken all necessary
corporate action to enter into and perform this Agreement and to issue the
shares of Common Stock upon a Conversion and upon exercise of the Warrants. This
Agreement has been duly authorized, validly executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

8

 

 

6.3             Non-Contravention.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
the execution and delivery of this Agreement, the fulfillment of the terms of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or constitute a violation of, or default (with or without
the giving of notice or the passage of time or both) under, (A) any material
bond, debenture, note or other evidence of indebtedness, or under any material
lease, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which it or any of its Subsidiaries or their respective properties are
bound, (B) the charter, by-laws or other organizational documents of the Company
or any Subsidiary, or (C) any law, administrative regulation, ordinance or order
of any court or governmental agency, arbitration panel or authority applicable
to the Company or any Subsidiary or their respective properties, or (ii) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or any Subsidiary or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement or for any
Advance hereunder, other than such as have been or will be made or obtained
prior to the date hereof, and except for any securities filings required to be
made under federal or state securities laws.

 

6.4           Solvency.

 

On the date of this Agreement and after giving effect to this Agreement and the
receipt of Advances by the Company up to the Advance Limit, the Company is able
to pay its debts and liabilities, as such debts and liabilities become absolute
and mature. The Company is not the subject of a voluntary or involuntary
bankruptcy or insolvency action, has not made a general assignment of its assets
for the benefit of creditors, and has not taken any corporate action to
authorize any of the foregoing.

 

6.5           SEC Filings.

 

Since January 1, 2013, the Company and its Subsidiaries have filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “Commission”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such reports, including exhibits thereto and documents
incorporated by reference therein collectively, the “SEC Documents”). To the
best of the Company’s knowledge, as of their respective filing dates, none of
the SEC Documents contained an untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light and circumstances under which
they were made, not misleading, except to the extent corrected by subsequently
filed or furnished SEC Documents.

 

9

 

 

6.6           Absence of Certain Changes.

 

Except as disclosed in the SEC Documents or otherwise publicly disclosed by the
Company, since January 1, 2014, there has been no adverse change or adverse
development in the business, properties, assets, operations, financial
condition, prospects, liabilities or results of operations of the Company or its
Subsidiaries which to the knowledge of the Company would reasonably be expected
to have a Material Adverse Effect.

 

6.7            Capitalization.

 

As of February 15, 2014, the authorized capital stock of the Company consists of
(i) 274,800,000 shares of Common Stock, of which 172,607,230 shares are issued
and outstanding and 36,094,832 shares are issuable and reserved for issuance
pursuant to the Company’s stock option plans or securities exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii) 100,000
shares of preferred stock, of which as of the date hereof no shares are issued.
On the date of this Agreement, the Company has sufficient shares authorized and
reserved for issuance upon the exercise of the Investment Units, including the
Warrants issued pursuant to Section 5. On the date of any Advance hereunder, the
Company has, or will have, sufficient shares authorized and reserved for
issuance upon a Conversion or the exercise of the Warrants issued upon such
Conversion. All of such outstanding shares have been, or upon issuance will be,
validly issued, fully paid and nonassessable. Except as disclosed in the SEC
Documents or in connection with the Concurrent Financing, as of the date hereof,
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iii) there are no outstanding securities of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, and (iv) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company disclosed in its SEC Documents or has
furnished to Lender true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”).

 

6.8            Material Non-Public Information.

 

The Company has not provided (and during the Term the Company will not provide)
any material non-public information to Lender, unless expressly consented to by
Lender in writing (and Lender provides other documentation reasonably acceptable
to the Company in connection with the receipt of such material non-public
information, including without limitation an agreement to keep such information
confidential and refrain from trading in the Company’s securities on the basis
of such information).

 

10

 



 

7.REPRESENTATIONS AND WARRANTIES OF LENDER.

 

The Lender represents and warrants to the Company as of the date of this
Agreement and as of each Draw Date:

 

7.1              Due Authorization

 

Lender has all requisite power, authority and capacity to execute, deliver and
perform his obligations under this Agreement, and has taken all necessary
individual action to enter into and perform this Agreement. This Agreement has
been duly authorized and validly executed and delivered by Lender and
constitutes a legal, valid and binding agreement of Lender enforceable against
Lender in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

7.2              Non-Contravention.

 

The execution and delivery of this Agreement, the fulfillment of the terms of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or constitute a violation of, or default (with or without
the giving of notice or the passage of time or both) under, (A) any material
bond, debenture, note or other evidence of indebtedness, or under any material
lease, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which Lender is a party, (B) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to Lender or his property, or
(ii) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of Lender or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which Lender is a party or
by which he is bound or to which any of the property or assets of Lender is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement by Lender, other than such as have been made or obtained, and except
for any securities filings required to be made under federal or state securities
laws.

 

7.3           Private Placement.

 

Lender represents and warrants to, and covenants with, the Company that Lender
is acquiring the Warrants and shares of Common Stock for his own account for
investment only and with no present intention of distributing any of the
Warrants and shares of Common Stock in violation of the applicable securities
laws, or any arrangement or understanding with any other persons regarding the
distribution of the securities. Lender has been advised and understands that the
Warrants and shares of Common Stock have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or under the “blue
sky” or similar laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act and such other laws, if
applicable, or, subject to the terms and conditions of this Agreement, if an
exemption from registration is available. Lender has been advised and
understands that the Company, in issuing the Warrants and shares of Common
Stock, is relying upon, among other things, the representations and warranties
of Lender herein in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the Securities Act.

 

11

 

 

7.4           Certain Trading Activities.

 

Neither Lender nor any of its affiliates has directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with Lender, engaged
in any purchase or sale of Common Stock (including, without limitation, any
Short Sales (as defined below) involving the Company’s securities) since the
date that Lender was presented with draft documentation relating to the
transactions proposed hereby. For the purposes of this Section 7.4, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the Exchange Act and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales and other transaction through non-US broker-dealers or foreign regulated
brokers having the effect of hedging the securities of the Company or the
investment contemplated under this Agreement. Lender covenants that neither he,
nor any person acting on his behalf or pursuant to any understanding with him,
will engage in any transaction in the securities of the Company (including Short
Sales) prior to the completion of one trading day following the filing of a
Current Report on Form 8-K, Annual Report on Form 10-K, press release, or other
applicable Exchange Act report reporting the transactions contemplated hereby.

 

7.5           No Advice.

 

Lender understands that nothing in this Agreement or any other materials
presented to Lender in connection with the acquisition of the Warrants and
shares of Common Stock constitutes legal, tax or investment advice. Lender has
consulted such legal, tax and investment advisors as he, in his sole discretion,
has deemed necessary or appropriate in connection with his acquisition of the
Warrants and shares of Common Stock.

 

7.6           Accredited Investor; Big Boy.

 

Lender is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act and is able to bear the risk of his
investment in the Warrants and shares of Common Stock. Lender has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the acquisition of the Warrants and shares of
Common Stock. Lender acknowledges that it does not have any material non-public
information relating to the Company. Lender further acknowledge that the Company
and its respective agents, officers, directors and affiliates possess material
non-public information not known to Lender regarding or relating to the Company
or the Units, including, but not limited to, information concerning the
business, financial condition, results of operations, legal matters associated
with ongoing or past litigation matters, investigations, the Company’s corporate
transition matters (including transactions related to the corporate transition
matters and amounts that become payable by the Company), prospects and other
plans of the Company. Lender acknowledges that any material nonpublic
information may be indicative of a value of the Units that is substantially less
than the purchase price that may be paid for such Units by Lender, or may be
otherwise adverse to Lender, and such material nonpublic information, if known
to Lender, could be material to your decision to acquire the Units or otherwise
engage in the transactions contemplated by this Agreement. Accordingly Lender
understands and accepts that there is an information disparity between Lender
and the Company, confirm that the Company is not obligated to disclose, and
consistent with Lender’s instructions, has not disclosed material, non-public
information to Lender, and has no liability arising from such non-disclosure.
Investor acknowledges that neither the Company nor any of its agents, officers
or directors or affiliates have delivered any information or made any
representation to Investor, except as expressly set forth herein.

 

12

 

 

7.7           Limited Representations.

 

Lender and his advisors, if any, have been furnished with all materials relating
to the business, finances and operations of the Company and its Subsidiaries
that have been requested and materials relating to the offer and acquisition of
the Warrants and shares of Common Stock, that have been requested by Lender.
Lender and his advisors, if any, have been afforded the opportunity to ask such
questions of the Company as they deem appropriate for purposes of the investment
contemplated hereby. Lender acknowledges and agrees that the most recent
disclosure of the Company’s results is for the three and nine month periods
ended on, and the Company’s financial condition at, September 30, 2013, as
reported on the Company’s quarterly report on Form 10-Q, filed with the
Commission on November 12, 2013. Lender acknowledges that Lender has had the
opportunity to ask questions or otherwise request information related to (or
otherwise is aware of) the Company’s results, operations, financial conditions
or prospects since September 30, 2013. Lender does not have, or is otherwise
aware of, any information that is or would be material to the Company’s results,
operations, financial conditions or prospects, that the Company does not have or
is otherwise aware of. Lender understands that his acquisition of the Warrants
and shares of Common Stock involves a high degree of risk and that Lender may
lose his entire investment in the Warrants and shares of Common Stock, and that
Lender can afford to do so without material adverse consequences to his
financial condition. Lender is not relying on, nor has, any information provided
by the Company and its Subsidiaries, except to the extent provided in Section 6
herein.

 

7.8           No Recommendation.

 

Lender understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Warrants and shares of Common Stock or the fairness or
suitability of an investment in the Warrants and shares of Common Stock nor have
such authorities passed upon or endorsed the merits thereof.

 

7.9           Restrictive Legend.

 

The Company shall issue the certificates for the Warrants and shares of Common
Stock to Lender with a legend as described in Exhibit C to this Agreement.
Lender covenants that, in connection with any transfer of any Warrants and
shares of Common Stock pursuant to the registration statement contemplated by
Exhibit C hereof, as applicable, including the prospectuses contained therein,
Lender will comply with the applicable prospectus delivery requirements of the
Securities Act, provided that copies of a current prospectus relating to such
effective registration statement are available to Lender.

 

13

 

 

7.10          Residence.

 

Lender is a resident of the State of Florida.

 

7.11          No Market.

 

Lender understands that the Warrants and shares of Common Stock are restricted
securities, and that the Warrants and shares of Common Stock must be held
indefinitely unless and until the resale of such Warrants and shares of Common
Stock are registered under the Securities Act or subject to the terms and
conditions of this Agreement and the applicable securities laws, an exemption
from registration is available. Lender has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

7.12          No Commissions.

 

Lender has taken no action which would give rise to any claim by any person for
brokerage commissions, finder’s fees or similar payments by the Company or
Lender relating to this Agreement or the transactions contemplated hereby.

 

7.13          Transactional Exemption.

 

Lender understands that the Warrants and shares of Common Stock are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Lender set forth herein in
order to determine the applicability of such exemptions and the suitability of
Lender to acquire the Warrants and shares of Common Stock .

 

7.14          Lender Undertaking.

 

Lender covenants that he will not sell, transfer, assign, hypothecate or pledge
in any way any of the Warrants and shares of Common Stock unless the resale of
the securities have been registered for resale under the Securities Act and in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements of an available exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder.

 

7.15          Liquidity.

 

Lender has sufficient liquid assets in excess of his personal expenses, debts
and liabilities to permit him to make Advances up to the Maximum Advance Limit
to the Company. Lender shall, for the full duration of the Term, maintain the
requisite liquidity and capacity described in the preceding sentence.

 

14

 

 

8.MISCELLANEOUS PROVISIONS.

 

8.1           Notices.

 

Any notice required to be provided hereunder shall be in writing and personally
delivered or sent by registered or certified mail postage prepaid, return
receipt requested to the Company or Lender, as the case may be, at the addresses
set forth in the first paragraph of this Agreement.

 

8.2           Choice of Law and Venue.

 

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Virginia without giving effect to its conflicts of law
principles.

 

8.3           No Assignment.

 

Neither party may assign any of their rights or delegate any of their duties
hereunder without the prior written consent of the other party, and any such
attempted assignment or delegation without such consent shall be void and of no
force and effect.

 

8.4           Invalidity.

 

If any provision of this Agreement is held invalid or unenforceable to any
extent or in any application, the remainder of this Agreement shall not be
affected thereby and the invalidity or unenforceability of any part or provision
of this Agreement shall not affect any other part or provision of this
Agreement, all of which are inserted conditionally on their being valid and
enforceable.

 

8.5           Expenses.

 

Each party shall pay their own respective costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement
(including the Exhibits attached hereto); provided, however, that the Company
shall pay the reasonable out of pocket legal expenses of Lender subject to a
maximum amount equal to the reasonable legal expenses of the Company incurred in
connection with the preparation, negotiation and execution of this Agreement
including the Company’s legal expense incurred in connection with any prior loan
agreement or credit facility arrangement that was contemplated after December 1,
2013 (such expenses to be paid out of the proceeds from the Concurrent
Financing).

 

8.6           Entire Agreement; Order of Precedence.

 

This Agreement constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the Company and
Lender with respect to the subject matter hereof. In the event of a conflict
between the terms of this Agreement and the terms of any Warrant, the terms of
this Agreement shall govern and control.

 

15

 



8.7            Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns; but neither this Agreement
nor any of the rights, benefits or obligations hereunder (including, without
limitation, any rights, benefits or obligations with respect to any Note) shall
be assigned, by operation of law or otherwise, by any party without the prior
written consent of the other party (in the other party’s sole discretion).

 

8.8           Use of Lender’s Name in Press Release

 

The Company shall not use the Lender’s name in any press release issued by the
Company related to this Agreement or the transactions contemplated hereby,
without the consent of Lender.

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered at the Company’s place of business in Glen Allen, Virginia.

 

  STAR SCIENTIFIC, INC.     /s/ Peter Patel   By: /s/ Michael J. Mullan 
Witness: Peter Patel   Name: Dr. Michael J. Mullan   Title: Chairman and CEO    

 

/s/ Peter Patel   /s/ John Joseph McKeon Witness: Peter Patel   John Joseph
McKeon

 

Signature Page to Loan Agreement

 

 

 

 

Schedule 1.6

 

Concurrent Financing

 

The Concurrent Financing is comprised of the various financing transactions
effected pursuant to various financing-related agreements, all executed March
12, 2014, among the Company and various investors and lenders.

 

 

 

 

Exhibit A


 

Form of Note

 

Please see attached.

 

 

 

 

THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENT. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

 

PROMISSORY NOTE

 

US $[Amount of Advance] [Draw Date]

 

FOR VALUE RECEIVED, Star Scientific, Inc., a Delaware corporation (the “Company”
or “Borrower”), hereby unconditionally promises to pay to John Joseph McKeon an
individual with an address at 15A Golf Village, Key Largo, FL 33037 or his
permitted assignee (the “Lender”) the principal sum of ________________ MILLION
DOLLARS ($_,000,000), together with accrued interest, in lawful money of the
United States of America (the “Note”). Interest and principal shall be payable
at such address or by wire transfer to such account as the Lender shall specify
by written notice or in the absence of such notice at 15A Golf Village, Key
Largo, FL 33037.

 

1.Due Date; Prepayment. Subject to Section 3 below, this Note shall be due and
payable on the second anniversary of this Note (“Due Date”). Prior to the Due
Date, the Company may at any time, and from time to time, repay, without penalty
or premium, any or all amounts due under this Note, provided, however, that the
Company shall provide Lender with no less than twenty (20) calendar days written
notice of the Company’s intention to prepay during which period Lender may
exercise conversion rights under this Note and the Loan Agreement.
Notwithstanding the foregoing, the Company may not pay such portion of this Note
before the Due Date to the extent that Lender is for any reason not permitted to
convert such portion of this Note into the Units including due to the Ownership
Cap or provisions of Section 16 of the Securities Act. Any repayment or
prepayment shall first be applied to interest and then to principal.

 

2.Interest. Interest shall accrue on the unpaid principal amount of this Note at
the lesser of: (i) three (3) percent per annum and (ii) the maximum rate
permitted by applicable law, computed on the basis of the number of revolving
days elapsed from the date of the advance and a year of 365 days. Accrued
interest on any unpaid principal amount will be paid in cash in arrears by the
Company on a calendar quarterly basis on the first day of April, July, October
and January of each calendar year (or if such day does not fall on a business
day, the next business day) or at the time of repayment of this Note, whichever
occurs earlier.

 

 

 

 

3.Conversion; Units. Lender may in accordance with the Loan Agreement convert
(the “Conversion”) all or a portion of this Note (including after notice by the
Company of prepayment of this Note) (the “Converted Amount”) into investment
units in the Company. Each such investment unit shall consist of one share of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”) and
one warrant to purchase one share of Common Stock at an exercise price of $1.00
for a term of seven years commencing six months from the date hereof (the
“Warrants”) (collectively, the Common Stock and Warrants are referred to as the
“Units”). The Converted Amount will convert into such number of shares of Common
Stock and such number of Warrants that equals the Converted Amount divided by
$1.00 with any partial share and Warrant to purchase a partial share that would
result from such conversion calculation rounded up to a whole share of Common
Stock. Once any Converted Amount is converted, the Converted Amount will be
deemed to be extinguished, abated and repaid in full as of the date of the
delivery of the Units. NOTWITHSTANDING THE FORGOING, THIS NOTE MAY NOT BE
CONVERTED INTO THE UNITS TO THE EXTENT THAT THE COMBINATION OF SHARES AND
WARRANTS RECEIVED IN THE CONVERSION WOULD RESULT IN LENDER’S BENEFICIAL
OWNERSHIP IN STAR SCIENTIFIC, INC. EXCEEDING 9.99% OF THE COMPANY’S OUTSTANDING
COMMON STOCK (THE “OWNERSHIP CAP”). FOR CLARIFICATION, WARRANTS SHALL NOT
CONSTITUTE BENEFICIAL OWNERSHIP TO THE EXTENT SUCH WARRANTS CONTAIN A
PROHIBITION ON EXERCISE IF SUCH EXERCISE WOULD CAUSE LENDER’S BENEFICIAL
OWNERSHIP TO EXCEED THE OWNERSHIP CAP.

 

4.Loan Agreement. This Note has been executed and delivered pursuant to that
certain Loan Agreement, dated March 12, 2014, by and between Lender and Company
(the “Loan Agreement”), and this Note is one of the “Notes” referred to in the
Loan Agreement. Unless otherwise defined herein, capitalized terms used in this
Note shall have the meaning ascribed to them in the Loan Agreement. This Note
evidences an Advance made under the Loan Agreement, and the holder of this Note
shall be entitled to the benefits, and is subject to the restrictions, set forth
in the Loan Agreement. This Note and the Units that may be acquired upon
conversion of this Note are subject to registration rights as more fully
provided in the Loan Agreement.

 

5.Assignment. This Note may be assigned by Lender only upon the written consent
of the Company (such consent to be in the sole discretion of the Company),
provided that such assignment does not violate federal securities laws or
require the Company to seek the approval of its shareholders with respect to the
assignment, conversion of the Note or otherwise. The assignee shall be deemed to
be the holder of this Note entitled to all rights hereunder including conversion
rights set forth herein and in the Loan Agreement.

 

6.Event of Default/Remedies. Each of the following shall constitute an event of
default (“Event of Default”) under this Note: (i) Borrower fails to make any
payment when due under this Note, (ii) or (iii) Borrower files for bankruptcy or
bankruptcy proceedings are instituted against it, or a general assignment is
made by the Company for the benefit of its creditors. Borrower fails to timely
deliver the Units upon conversion. Upon the occurrence of an Event of Default
that is not cured for twenty (20) days following written notice, this Note shall
be due and payable in full and Lender shall be entitled to pursue all available
remedies and damages resulting from such Event of Default in the event the
Company is not able to repay this Note in full.

 

7.Costs. The Company shall pay Lender’s reasonable costs incurred for
enforcement of Lender’s rights and remedies, including reasonable attorneys’
fees and legal expenses, in connection with a Company Event of Default pursuant
to Section 6 of this Note.

 

 

 

 

8.Miscellaneous. Presentment or other demand for payment, notice of dishonor and
protest are expressly waived by the Company. This Note shall be governed by and
construed in accordance with the laws of the State of Florida. If there is a
lawsuit, Borrower agrees upon Lender’s request to submit to the jurisdiction of
the courts of Sarasota County, State of Florida. The terms of this Note shall be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns; but neither this Note nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party without the prior written consent of the other party (in
the other party’s sole discretion). If any part of this Note cannot be enforced,
this fact will not affect the rest of the Note. Lender may delay or forgo
enforcing any of its rights or remedies under this Note without losing them.
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note shall be released from liability. ORAL
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT BORROWER AND LENDER
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS COVERING SUCH MATTERS
ARE CONTAINED IN THIS WRITING OR THE LOAN AGREEMENT, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 

IN WITNESS WHEREOF, the Company has executed this instrument as of the date set
forth above.

 

  COMPANY:       STAR SCIENTIFIC, INC.       By:       Name: Dr. Michael J.
Mullan     Title: Chairman and CEO

 

 

 

 

Exhibit B

 

Form of Lender Warrant

 

Please see attached.

 

 

 

 

THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, AND UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

COMMON STOCK PURCHASE WARRANT

 

To purchase common stock shares of common stock, $0.0001 par value, of

 

Star Scientific, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, John Joseph McKeon (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after September 12, 2014 (the “Initial Exercise Date”) and on
or prior to the close of business on September 12, 2021 (the “Termination Date”)
but not thereafter (the “Exercise Period”), to subscribe for and purchase from
Star Scientific, Inc., a Delaware corporation (the “Company”), up to 500,000
shares (the “Warrant Shares”) of common stock, par value $0.0001 per share, of
the Company (the “Common Stock”). The purchase price of one share of Common
Stock (the “Exercise Price”) under this Warrant shall be $1.00, subject to
adjustment hereunder. The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein. The term “Holder” shall refer to the Holder identified above or any
subsequent transferee of this Warrant. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Loan Agreement, dated
March 12, 2014, between the Company and Holder (the “Loan Agreement”).

 

1.          Authorization of Warrant Shares. The Company represents and warrants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable.

 

2.          Exercise of Warrant.

 

(a)          Except as provided in Section 3 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times on or after
the Initial Exercise Date and before or on the Termination Date by (i)
surrendering this Warrant, with the Notice of Exercise Form annexed hereto
completed and duly executed, to the offices of the Company (or such other office
or agency (including the transfer agent, if applicable) of the Company as it may
designate by notice in writing to the registered Holder at the address of such
Holder appearing on the books of the Company) and (ii) delivering payment of the
Exercise Price of the shares thereby purchased by wire transfer of immediately
available funds or cashier’s check drawn on a United States bank. The Holder
exercising his purchase rights in accordance with the preceding sentence shall
be entitled to receive a certificate for the number of Warrant Shares so
purchased, which certificate will bear a legend substantially similar to the
legend set forth on this Warrant. Certificates for shares purchased hereunder
shall be issued and delivered to the Holder within five (5) Trading Days (as
defined below) after the date on which this Warrant shall have been exercised as
aforesaid. This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and the Holder
shall be deemed to no longer hold this Warrant with respect to such shares and
to have become a holder of record of such shares for all purposes, in each case
as of the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 4 prior to the issuance of such shares, have been paid.

 

 

 

 

(b)          In the event that the Warrant is not exercised in full, the number
of Warrant Shares shall be reduced by the number of such Warrant Shares for
which this Warrant is exercised and/or surrendered, and the Company, if
requested by Holder and at his expense, shall within ten (10) Trading Days issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares.

 

(c)          Notwithstanding the foregoing, this Warrant shall not be
exercisable, and the Company shall not issue to Lender any shares of Common
Stock underlying this Warrant, until such time when such shares (including
shares issuable upon exercise of the Warrants) proposed to be issued, when
aggregated with all other shares then owned beneficially (as calculated pursuant
to (i) Section 13(d) of the Securities Exchange Act of 1934 and Rule 13d-3
promulgated thereunder and (ii) the rules and regulations of the NASDAQ Stock
Market) by the Lender would not result in the beneficial ownership by the Lender
of more than 9.99% of the then issued and outstanding shares of Common Stock
(the “Ownership Cap”), without the prior written consent of Investor. The
Ownership Cap shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split or similar transaction.

 

“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.

 

“Principal Market” means the Nasdaq Global Market.

 

3.          No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.

 

2

 



4.          Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder; provided, however, that the Holder shall pay
any applicable transfer taxes.

 

5.          Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

6.          Division and Combination.

 

(a)          This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the denominations in which new Warrants are to be
issued, signed by the Holder or his agent or attorney. The Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice

 

(b)          The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 6.

 

7.          No Rights as Stockholder until Exercise. This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment and this Warrant shall no longer be issuable with respect to such
Warrant Shares.

 

8.          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

9.          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

3

 

 

10.         Adjustments of Exercise Price and Number of Warrant Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company purchasable pursuant hereto as a result of such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

11.         Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. If, at any time while this Warrant is outstanding (i) the
Company effects any merger or consolidation of the Company with or into another
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company or
other entity of any kind (each a “Person”), in which the Company is not the
survivor and the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least fifty percent (50%)
of the voting securities of the surviving entity, (ii) the Company effects any
sale of all or substantially all of its assets or a majority of its Common Stock
is acquired by a third party, in each case, in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which all or substantially all of
the holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 10 above) (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any such Fundamental Transaction unless prior to or simultaneously
with the consummation thereof, any successor to the Company, surviving entity or
the corporation purchasing or otherwise acquiring such assets or other
appropriate corporation or entity shall assume the obligation to deliver to the
Holder, such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase and/or receive (as the case
may be), and the other obligations under this Warrant. The foregoing provisions
of this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations, spin-offs, or dispositions of
assets.

 

4

 

 

12.         Notice of Adjustment. Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

13.         Notice of Corporate Action. If at any time:

 

(a)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(b)          there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

 

(c)          there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least five Business Days’ prior written notice of the date on which a record
date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least five Business Days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 16(d).

 

5

 

 

14.         Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value and (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant.

 

15.         Miscellaneous.

 

(a)          Jurisdiction. This Warrant shall constitute a contract under the
laws of the State of New York, without regard to its conflict of law, principles
or rules.

 

(b)          Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws and/or as set forth in the Purchase
Agreement.

 

(c)          Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
provided, however, that all rights hereunder terminate on the Termination Date.
If the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of his rights, powers or remedies
hereunder.

 

(d)          Notices. All notices, requests, consents and other communications
provided for herein shall be in writing and shall be effective upon delivery in
person, when faxed and received, or five Business Days after being mailed by
certified or registered mail, return receipt requested, postage pre-paid,
addressed as follows:

 

6

 

 

(i)          If to the Holder:

 

John Joseph McKeon

15A Golf Village, Key Largo,

FL 33037

Phone: 201 919-7550

 

or to the address of the Holder as shown on the books of the Company; or

 

(ii)         If to the Company:

 

Star Scientific, Inc.

4470 Cox Road

Glen Allen, Virginia 23060

Telephone: (804) 527-1970

Facsimile: (804) 527-1976

Attention: Chief Financial Officer

 

with a copy to:

 

Star Scientific, Inc.

1255 23rd Street, NW, Suite 875

Washington, DC 20037

Attn: Robert E. Pokusa

General Counsel

Phone: (202) 887-5104

Telecopy: (301) 654-8300

 

or at such other address as the Holder or the Company, as applicable, may
hereafter have advised the other in accordance with the provisions of this
paragraph.

 

(e)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(f)          Successors and Assigns; No Assignment. This Warrant and the rights
and obligations evidenced hereby shall inure to the benefit of and be binding
upon the successors of the Company, provided that neither the Company (except
pursuant to a transaction subject to Section 11 herein) nor the Holder may
assign this Warrant without the prior written consent of the other party.

 

7

 

 

(g)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

(h)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

 (i)          Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: March 12, 2014

 

  STAR SCIENTIFIC, INC.       By:       Name: Michael J. Mullan     Title:
Chairman and CEO

 

Signature Page to Warrant

 

 

 

 

NOTICE OF EXERCISE

 

To: Star Scientific, Inc.

 

(1)         The undersigned hereby elects to purchase ______ Warrant Shares of
Star Scientific, Inc. pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

 

(2)         Payment shall take the form of in lawful money of the United States.

 

(3)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned. The Warrant Shares shall be delivered to
the following:

 

     

 

(4)         Accredited Investor/Qualified Institutional Buyer. The undersigned
is an “accredited investor” as defined in Regulation D under the Securities Act
of 1933, as amended.

 

  [PURCHASER]         By:       Name:     Title:   Dated:  

 

 

 

 

Exhibit C

 

Registration Rights and Obligations

 

1.REGISTRATION RIGHTS.

 

1.1          Certain Definitions.

 

“Holder” and “Holders” shall include Lender and any transferee or transferees of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, and blue sky fees
and expenses, reasonable fees and disbursements of counsel to Holders (using a
single counsel selected by a majority in interest of the Holders) (provided,
that such amount of any reimbursement of the reasonable fees and expenses of
counsel to Holders not to exceed $5,000 in the aggregate or, if the Registration
Expenses relate to a registration statement other than on Form S-3, $7,500 in
the aggregate) for a review of the Registration Statement (as defined herein)
and related documents, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company, which shall be paid in any event by the Company).

 

“Registrable Securities” shall mean: (i) the shares of Common Stock that may be
issuable to Lender upon the exercise of Warrants, as contemplated under this
Agreement (the “Shares”) (A) upon any distribution with respect to, any exchange
for or any replacement of such shares of Common Stock, or (B) upon any
conversion, exercise or exchange of any securities issued in connection with any
such distribution, exchange or replacement; (ii) securities issued or issuable
upon any stock split, stock dividend, recapitalization or similar event with
respect to the foregoing; and (iii) any other security issued as a dividend or
other distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses, except that any such shares of
Common Stock or other securities shall cease to be Registrable Securities when
(A) they have been sold to the public or (B) they may be sold by the Holder
thereof without restriction pursuant to Rule 144.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses.”

 

C-1

 

 

1.2           Registration Requirements.

 

Unless waived in writing by Lender, the Company shall use its reasonable best
efforts to effect the registration of the resale of the Registrable Securities
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:

 

(a)          The Company shall, as expeditiously as possible:

 

(i)          But in any event within 75 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 promptly after Form S-3 becomes available to the
Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Shares (the “Registration Statement”). The Company shall
use its reasonable best efforts to cause such Registration Statement and other
filings to be declared effective as soon as possible, and in any event prior to
60 days (or, if the Commission elects to review the Registration Statement, 120
days) following the filing of the Registration Statement. The Company, in its
sole discretion, may elect to include for offer and sale securities in addition
to the Registrable Securities in the Registration Statement. By 5:30 p.m. (New
York time) on the Business Day immediately following the effective date of the
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424(b) under the Securities Act the final prospectus to be used in
connection with sales pursuant to the applicable Registration Statement (whether
or not such a prospectus is technically required by such rule).

 

(ii)         Without limiting the foregoing, the Company will promptly respond
to all Commission comments, inquiries and requests, and shall request
acceleration of effectiveness of the Registration Statement at the earliest
possible date. The Company shall provide the Holders reasonable opportunity to
review the portions of any such Registration Statement or amendment or
supplement thereto containing disclosure regarding the Holders prior to filing.

 

(iii)        Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement and notify the Holders of the
filing and effectiveness of such Registration Statement and any amendments or
supplements.

 

C-2

 

 

(iv)        Furnish or otherwise make available to each Holder copies of a
current prospectus included in the Registration Statement conforming with the
requirements of the Securities Act, copies of the Registration Statement, any
amendment or supplement thereto and any documents incorporated by reference
therein and such other documents as such Holder may reasonably require in order
to facilitate the disposition of Registrable Securities owned by such Holder.

 

(v)         Register and qualify the securities covered by the Registration
Statement under the securities or “blue sky” laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(vi)        Notify each Holder immediately of the happening of any event (but
not the substance or details of any such events unless specifically requested by
a Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

 

(vii)       Notify each Holder immediately of the issuance by the Commission or
any state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 

(viii)      Upon request, permit counsel to the Holders to review the
Registration Statement and all amendments and supplements thereto within a
reasonable period of time (but not less than two (2) full days on which there is
trading on the NASDAQ Global Market (the “Principal Market”) or such other
market or exchange on which the Common Stock is then principally traded) prior
to each filing and will not request acceleration of the Registration Statement
without prior notice to such counsel, provided, however, that the Company shall
not be obligated to comply with this Section 1.2(a)(ix) if compliance would
cause the Company to fail to comply with any other provisions hereunder.

 

(ix)         Qualify the Registrable Securities covered by such Registration
Statement for listing on the Principal Market or the principal securities
exchange and/or market on which the Common Stock is then listed, including the
preparation and filing of any required filings with such principal market or
exchange.

 

C-3

 



 

(b)          In the event that the Registration Statement has been declared
effective by the Commission and, afterwards, any Holder’s ability to sell
Registrable Securities registered for resale under the Registration Statement is
suspended for more than (i) 45 days in any 90-day period or (ii) 90 days in any
calendar year, including without limitation by reason of any suspension or stop
order with respect to the Registration Statement or the fact that an event has
occurred as a result of which the prospectus (including any supplements thereto)
included in the Registration Statement then in effect includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, then the Company shall take such
action as may be necessary to amend or supplement the Registration Statement or
the prospectus (including any supplements thereto) included in the Registration
Statement, such that the Registration Statement or the prospectus, as so
amended, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements not misleading.

 

(c)          If the Holder(s) intend to distribute the Registrable Securities by
means of an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

 

(d)          Subject to Section 1.2(c) above, the Company shall enter into such
customary agreements (including an underwriting agreement containing such
representations and warranties by the Company and such other terms and
provisions, as are customarily contained in underwriting agreements for
comparable offerings and are reasonably satisfactory to the Company) and take
all such other actions as the Holder or the underwriters participating in such
offering and sale may reasonably request in order to expedite or facilitate such
offering and sale other than such actions which are disruptive to the Company or
require significant management availability.

 

(e)          The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to the Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of the Registration Statement, all documents filed with the
Commission subsequent to the Closing, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its Subsidiaries.

 

(f)          The Company may suspend the use of any prospectus used in
connection with the Registration Statement only in the event, and for such
period of time as, (i) such a suspension is required by the rules and
regulations of the Commission or (ii) it is determined in good faith by the
Board of Directors of the Company that because of valid business reasons (not
including the avoidance of the Company’s obligations hereunder), it is in the
best interests of the Company to suspend such use, and prior to suspending such
use in accordance with this clause (f)(ii) the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. The Company will use reasonable best
efforts to cause such suspension to terminate at the earliest possible date.

 

C-4

 

 

(g)          The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement effective at all times during the Registration Period (as
defined below), and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement. In the case of amendments and
supplements to the Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 1.2(g)) by reason
of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into the Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.

 

(h)          Each Holder agrees by its acquisition of the Registrable Securities
that, upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Sections 1.2(a)(vii) or 1.2(a)(viii), and upon notice
of any suspension under Section 1.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented prospectus and/or
amendment to the Registration Statement contemplated by this Section 1.2, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or the Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(i)          If requested by a Holder, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as a Holder reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

 

C-5

 

 

1.3           Expenses of Registration.

 

All Registration Expenses in connection with any registration, qualification or
compliance with registration pursuant to this Agreement shall be borne by the
Company, and all Selling Expenses of a Holder shall be borne by such Holder.

 

1.4           Registration on Form S-3.

 

The Company shall use its reasonable best efforts to remain qualified for
registration on Form S-3 or any comparable or successor form or forms, or in the
event that the Company is ineligible to use such form, such form as the Company
is eligible to use under the Securities Act, provided that if such other form is
used, the Company shall convert such other form to a Form S3 promptly after the
Company becomes so eligible, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as
the Registration Statement covering the Registrable Securities has been declared
effective by the Commission.

 

1.5           Registration Period.

 

In the case of the registration effected by the Company pursuant to this
Agreement, the Company shall keep such registration effective from the date on
which the Registration Statement initially became effective until the earlier of
(i) the date on which all the Holders have completed the sales or distribution
described in the Registration Statement relating to the Registrable Securities
registered for resale thereunder or, (ii) until such Registrable Securities may
be sold by the Holders without restriction pursuant to Rule 144 (or any
successor thereto) (provided that the Company’s transfer agent has accepted an
instruction from the Company to such effect) (the “Registration Period”).
Thereafter, the Company shall be entitled to withdraw such Registration
Statement and the Holders shall have no further right to offer or sell any of
the Registrable Securities registered for resale thereon pursuant to the
Registration Statement (or any prospectus relating thereto).

 

1.6           Indemnification.

 

(a)          Company Indemnity. The Company will indemnify and hold harmless
each Holder, each of its officers, directors, agents and partners, and each
person controlling each of the foregoing, within the meaning of Section 15 of
the Securities Act and the rules and regulations thereunder with respect to
which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls,
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any or
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based (i) on any untrue statement or omission based
upon written information furnished to the Company by a Holder or the underwriter
(if any) therefore, (ii) the failure of a Holder to deliver at or prior to the
written confirmation of sale, the most recent prospectus, as amended or
supplemented, or (iii) the failure of a Holder otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 5.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

C-6

 

 

(b)          Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any or any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make a statement therein not misleading in light of the
circumstances under which they were made, and will reimburse the Company and
such other Holder(s) and their directors, officers and partners, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale of the Registrable Securities pursuant to the registration
statement in question. The indemnity agreement contained in this Section 1.6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).

 

(c)          Procedure. Each party entitled to indemnification under this
Section 1.6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 1.6 except
to the extent that the Indemnifying Party is materially and adversely affected
by such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

C-7

 

 

1.7           Contribution.

 

If the indemnification provided for in Section 1.6 herein is unavailable to the
Indemnified Parties in respect of any losses, claims, damages or liabilities
referred to herein (other than by reason of the exceptions provided therein),
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities as between the
Company on the one hand and any Holder on the other, in such proportion as is
appropriate to reflect the relative fault of the Company and of such Holder in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of any
Holder on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 1.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Sections 1.6(a) or 1.6(b) hereof had been available under the
circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 1.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of the amount by which (i) in the
case of any Holder, the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement in question or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

C-8

 

 

1.8           Survival.

 

The indemnity and contribution agreements contained in Sections 1.6 and 1.7 and
the representations and warranties of the Company referred to in Section 1.2(d)
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement or any underwriting agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company, and (iii) the consummation of the sale or successive resales of
the Registrable Securities.

 

1.9           Information by Holders.

 

Each Holder shall promptly furnish to the Company such information regarding
such Holder and the distribution and/or sale proposed by such Holder as the
Company may from time to time reasonably request in writing in connection with
any registration, qualification or compliance referred to in this Agreement, and
the Company may exclude from such registration the Registrable Securities of any
Holder who unreasonably fails to furnish such information within a reasonable
time after receiving such request. The intended method or methods of disposition
and/or sale of such securities as so provided by such purchaser shall be
included without alteration in the Registration Statement covering the
Registrable Securities and shall not be changed without written consent of such
Holder. Each Holder agrees that, other than ordinary course brokerage
arrangements, in the event it enters into any arrangement with a broker dealer
for the sale of any Registrable Securities through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker or dealer, such Holder shall promptly deliver to the Company in writing
all applicable information required in order for the Company to be able to
timely file a supplement to the Prospectus pursuant to Rule 424(b), or take any
other action, under the Securities Act, to the extent that such supplement or
other action is legally required. Such information shall include a description
of (i) the name of such Holder and of the participating broker dealer(s), (ii)
the number of Registrable Securities involved, (iii) the price at which such
Registrable Securities were or are to be sold, and (iv) the commissions paid or
to be paid or discounts or concessions allowed or to be allowed to such broker
dealer(s), where applicable.

 

2.          STOCK LEGEND.

 

Upon conversion as provided in Section 4 of the Loan Agreement, the Company will
issue the Shares in the name of the Lender. Any certificate representing the
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:

 

C-9

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET. THE SECURITIES REPRESENTED
HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS AS SET FORTH IN A LOAN
AGREEMENT DATED AS OF __________, 2014 BY AND AMONG STAR SCIENTIFIC, INC. AND
THE LENDER PARTY THERETO AS SUCH MAY BE AMENDED FROM TIME TO TIME.

 

The Company agrees to issue the Shares without the legends set forth above at
such time as the Holder thereof is (i) permitted to transfer such Shares without
restriction pursuant to an available exemption from registration under the
Securities Act, and upon such transfer after delivery to the Company of a
customary representation satisfactory to the Company that such exemption has
been met, or (ii) at such time the Shares have been registered for resale under
the Securities Act, and upon such resale after delivery to the Company of a
customary representation that the Holder has complied with the plan of
distribution in the applicable prospectus contained in the Registration
Statement and that the prospectus delivery requirements have been met, if any.

 



C-10

 